DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter

Claims 1 – 10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 1, the prior art does not disclose or suggest the claimed bus bar assembly, including a bus bar support frame with an opening, an insertion bus bar provided in the form of a rod-shaped conductor and being in the opening, and side-adhering bus bars positioned with the insertion bus bar interposed therebetween to form fitting spaced besides opposite sides of the insertion bus bar, and a support member configured to support the insertion bus bar at a location protruding further from the bus bar support frame that the side-adhering bus bars protrude from the bus bar support frame, the support being elastically deformable by the insertion bus bar when the insertion bus bar is positioned on a same plane as the side-adhering bus bars when the insertion us bar is pressed.
KR 20140093424 A discloses a bus bar and side bars, but the bus bar is not rod-shaped and there is no elastically deformable support member as required by the claims. Okamato discloses a bus bar with insertion spaces besides opposite sides of the bus bar, but no side-adhering bus bars or elastically deformable support as required by the claims.
The prior art, when taken alone, or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676.  The examiner can normally be reached on M-F 8:30 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL D BAILLARGEON/            Examiner, Art Unit 2833                                                                                                                                                                                            

/EDWIN A. LEON/           Primary Examiner, Art Unit 2833